            Case 3:19-cr-00117-JCH Document 30 Filed 09/10/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                               : CASE NO.: 3:19-cr-00117-JCH

       v.                                              :

PAUL FITZGERALD WILLIAMS                               : SEPTEMBER 10, 2019

            FOURTH MOTION FOR CONTINUATION OF JURY SELECTION

       The Defendant, Paul Fitzgerald Williams, through his undersigned counsel, moves to

have the jury selection date continued from October 30, 2019 to a date in January, 2020 and also

moves to have the substantive motions deadline continued to a date certain. In support of this

motion, the Defendant avers as follows:

       1. An Indictment was filed in this matter on May 2, 2019.

       2. The Defendant was previously represented by the Federal Defender’s Office.

       3. On July 10, 2019, Federal Defender Charles F. Willson was allowed to withdraw as

            counsel for the Defendant and the undersigned was appointed to represent the

            Defendant.

       4. On July 22, 2019, at a status conference, the Defendant made an oral motion to

            continue jury selection from July 22, 2019 to and including October 30, 2019.

       5. The Defendant, in mid-August, received a copy of the Immigration A-file which

            contained hundreds of pages of information.

       6. Shortly after that date, the undersigned sent the A-file to a potential expert witness to

            determine if there are any technical defenses to this illegal re-entry case.

       7. The Defendant has not yet heard back from the potential expert witness.
          Case 3:19-cr-00117-JCH Document 30 Filed 09/10/19 Page 2 of 2



       8. The undersigned needs more time to prepare this case for trial, if a trial is to be held,

           and respectfully requests that the Court continue the trial date from October 30, 2019

           to a date in January, 2020.

       9. The Defendant and the Government are discussing a possible disposition of this case

           but have not yet reached an agreement.

       10. The defendant will sign a Speedy Trial Waiver which will be filed by the undersigned

           once it is received back from him.,

       11. The Government has no objection to this motion.

       WHEREFORE, the Defendant requests that jury selection be continued until sometime

in January, 2020 and that substantive motions deadline be continued to a date certain.

                                              Respectfully submitted, THE DEFENDANT,
                                              PAUL FITZGERALD WILLIAMS

                                              By:___________/s/___________________
                                                Robert C. Mirto, Esq. ct00188
                                                295 Main Street, P.O. Box 462
                                                West Haven, CT 06516
                                                Phone: (203) 934-7050
                                                Fax: (203) 934-7053
                                                bob@mirtorasile.com

                                         CERTIFICATION

       I hereby certify that, on September 10, 2019, a copy of the foregoing was filed

electronically and served by mail to anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the court’s CM/ECF System.

                                              ____________/s/_____________________
                                              Robert C. Mirto, Esq. ct00188
